05.	  It is a pleasant custom that, in speaking for the first time at the annual sessions of the General Assembly, one congratulates the newly-elected President. How much greater the pleasure when the President who has just been elected is the Prime Minister of a small country like my own, a fellow-member of the Council of Ministers of the European Community, and a friend. We who have known the President for many years now in the Community, know the unique qualities which he brings to the presidency; we commend him warmly to this wider Assembly; and we are confident that at the end of this session the General Assembly will congratulate itself on the good sense it has shown in selecting him to preside over its work.
206.	I should also like to express thanks and appreciation to the Foreign Minister of Algeria, his predecessor, who had the difficult and onerous task of presiding not only over the twenty-ninth session but also over the seventh special session, which under his guidance achieved a remarkable consensus. May ] welcome our three new Members the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique	whose presence here is evidence of the commitment of the new Portugal to rapid decolonization.
207.	Each year at the start of the regular session we have an opportunity to indicate in general terms the principles which guide our approach to the issues on the agenda and the attitudes we propose to adopt. This year, however, seems to require something more. For this is the thirtieth anniversary of the founding of the United Nations and for Ireland it is also the twentieth anniversary of our admission to membership in the United Nations.
208.	Since it was founded in 1945 the United Nations has grown and changed expanding from the group of countries which had been victorious in the Second World War to become now virtually universal in its membership. In the first decade its membership was less than one third of what it has since become. It was seen at that time as an instrument which its Member States could use in maintaining peace in the world. But now it has also become an almost universal forum.
209.	We have not, I think, quite adjusted to this fact in the way we talk about the United Nations. The truth is that, if this Organization is often unable to deal with intractable world problems or if it is ineffective in doing so, it is not so much because defects in its Charter make it unsuitable as an instrument, but precisely because as a mirror of our world of nation- States it reflects all too faithfully the whole range of their disagreements and antagonisms.
210.	In general, however, the United Nations has served us well, both as an instrument and as an international forum over a period of 30 years. In that period, thanks in large part to the United Nations, there has been no world war; many serious local conflicts have been settled, or at least contained, and we have seen the major task of decolonization carried through for the most part peacefully. Throughout that period too, the United Nations and its agencies have continued their patient work in the economic, social and technical fields which, though apparently unspectacular, is of immense importance.
211.	We have, of course, to recognize the fact that there are issues of the deepest concern to world public opinion with which this Organization has been unable to cope and others to which it cannot even address itself.
212.	The major limitation on the power of the Organ-ization to act effectively in certain matters is the fact that the Charter is firmly based on the legal principle ot the sovereignty of Member States.
213.	The procedures and structures explicitly provided for in the Charter were designed primarily to govern relations, and to deal with conflicts, at the inter-State level. But today the world is also deeply concerned about other issues which cannot be dealt with while keeping rigidly to the level of inter-State relations.
214.	These issues are of two kinds: first, there are human rights issues in the broadest sense of the term —I mean issues of individual freedom, of non-discrimination, of tolerance for minority rights, and of respect for the right of peoples to self-determination. These are matters which are all too often claimed to lie exclusively within the domestic jurisdiction of one State or another; in a sense then they fall below the level of the nation-State.
215.	But world public opinion has by now developed to an extent where its concern and its sense of solidarity on such issues no longer ceases automatically at national frontiers. The world is, for example, deeply concerned at the problem of apartheid in southern Africa, and at its potentially dangerous consequences, Rightly, it cannot accept that this is a purely internal matter for the Government concerned. It is also understandably impatient at the idea that it is logical or consistent to be deeply concerned at this particular form of tyranny and discrimination without feeling similar concern at other examples of disregard or contempt for human rights within the boundaries of other nation-States.
216.	Secondly, there are the kind of issues which transcend the capacity of the nation-State. These issues are simply too large and too extensive to be coped with at the level of the individual sovereign State acting either on its own or in direct dealings with its near neighbors. In this category I would include such major current questions as disarmament in all its aspects, the world economic order, protection of the environment, the law of the sea and world food and population problems. These are issues where the fate of each depends to a greater or lesser extent on the actions of every other, and where the common survival requires acceptance of interdependence and common action, to a degree that would be impossible if each nation-State were to act in isolation.
217.	In face of such issues some below the level of the nation-State, and some beyond it there are naturally difficulties for a world Organization which is based, as it must be at present, on the legal concepts of sovereignty and non-interference in internal affairs.
218.	It would, I am afraid, be premature at this point to expect a radical change in the structures which were established by the Charter on the basis of the sovereign nation-State and the principle of nonintervention. We are at a point in history where we realize that some older concepts may have to be modified, but we are not yet able to devise new principles that will be appropriate to an interdependent world, while still securing to our peoples those rights that we have hitherto sought to safeguard through the principle of national sovereignty.
219.	How should we act during this transition between the old world order of absolute national sovereignty and the emergence of a new world order appropriate to interdependence? We must, while respecting the rights of others, be willing in our own actions and policies to allow ourselves increasingly to be guided in our work by the spirit as well as the letter of the Charter. This means that goodwill and good sense will be necessary on all sides during this interim period to make the present inadequate structures work effectively and remain relevant in a changing world.
220.	Our Organization has had its successes in this respect. Thus, on the first kind of issue 1 mentioned, that of human rights and self-determination, there has been the process of decolonization, now almost completed, for the most part by peaceful means, and as a result of moral pressures.
221.	We have not, however, succeeded in making much progress in respect of individual human rights within nation-States. We have not yet reached a stage where there could be agreement between all States Members of the United Nations to grant to their peoples the right which some of us in Western Europe have given to our peoples to appeal to an international instance against any abuse of power by our own Governments. It should be a source of shame to all of us in this Organization that a body such as Amnesty International, widely respected, should have to report that in the territories of 100 Members of this Organization breaches of human rights occur and that one Member State, Chile, is currently refusing admission to a United Nations human rights study group, the Ad Hoc Working Group on the Situation of Human Rights in Chile.
222.	The United Nations has had some successes too with regard to those issues which transcend the capacity of the individual nation-States, although to date it has no more than felt its way towards dealing with such problems as disarmament, the law of the sea, the protection of the environment, and, most recently, and with some real success, the world economic order,
223.	While we await the slow development of a new world order in which abuses of national sovereignty, domestic or external, will be restrained by the existence of a superior world-wide jurisdiction, there is naturally an increasing tendency for States with common histories and common interests to form regional organizations of greater or lesser coherence. Is this tendency good or bad? I think it is neither good nor bad in itself everything depends upon whether such groups of States in their actions at the international level are simply larger projections of the limited self-interests of individual sovereign States which these can no longer realize in isolation, or whether these larger groupings too are animated by the principles to which I have referred by a genuine concern for human rights and freedom within their own boundaries, and a genuine recognition of an even higher level of interdependence between all States that goes beyond the level of the regional group in question. In the worst case these regional groups could become conflicting power blocs; in the best case they could prove to be the building blocks of a new international order which, frankly, could be difficult to found upon 150 or more separate units, each pursuing individualistic policies.
224.	Since 1 January 1973 my country has been a member of one such regional grouping which has a particular coherence the European Community. This involves a commitment at this stage to consult, and where possible to align, its policies with its partners, and in the long run a commitment to an ever closer inter-relationship within a European union,
225.	Ireland does not see its commitment to the European Community as competing with our membership in the United Nations. We feel, rather, that in both cases our participation is animated by the same principles, those of which I have spoken. With our partners we share a common attitude on individual freedoms and human rights and we seek to give effect to this attitude within our own countries; all of us, of course, accept the jurisdiction of the European Court of Human Rights, established by the wider grouping of the Council of Europe. Externally, in our relations with the rest of the world we. like our partners, are fully aware of the need far interdependence. As a group we played an important part in the Conference on Security and Co-operation in Europe. We have also sought to establish new kinds of relationships with other groups of countries outside Europe, through, for example, the Lome Convention, which as President of the Council of Ministers I signed on behalf of the Community seven months ago, and through the Euro-Arab dialog. Beyond that, we recognize the need to see interdependence established on a global scale and, with our partners, in a statement issued by the nine Heads of Government in July, we gave strong support to the United Nations as the world body where this could be given effect.
226.	It is perhaps worth adding (hat in my own country a serious consideration in relation to our participation in the European Economic Community has been its possible impact upon our contribution to the work of the United Nations, within which, in the 17 years before we joined the European Community, we endeavored to be constructive members. During the referendum campaign which preceded our entry to the Community, those of us who advocated membership were frequently asked searching questions on this point, thus demonstrating the extent to which attachment to the basic principles of the United Nations and to its role in the world exists at the popular level in my country. The answer we gave to those who posed us those questions was that participation in the European Economic Community is entirely compatible, not merely with membership in the United Nations that is self-evident but also with the pursuit of the kind of policies lo which we had committed ourselves during our years as United Nations Members before joining the Community. Moreover, membership in the Community will enable and has enabled us—to join with others in promoting within the Community a full and wholehearted acceptance of the need to rebuild the world economic order on more equitable lines, wiping out the ill-effects of the past colonial order, from which my country itself suffered in the past.
227.	So far 1 have tried to outline the bawd ideas which guide us in our approach to the agenda of this session in the twentieth year of our membership in the United Nations. The agenda before us at this session is a long one. It contains 125 items some of them disputes at the inter-State level, others issues of human rights or larger economic or political issues 
of the kind to which I have referred. During the next three months the 141 Member States will be called on to take a position by speaking and voting on each of these issues.
228.	Perhaps we do not always realize just what a novel development this is. Since the foundation of the League of Nations, and more particularly over the 30 years since the United Nations was established, we have had to grow accustomed to the idea that each of us Member States, large or small, remote or deeply involved, is called on each year in the General Assembly to take a stand and to commit itself in detail on almost every world issue, and to do so in terms of a Charter which serves as a code of principles of international conduct.
229.	This is in many ways a development of great importance. Indeed, it may not be too much to say that the principal success of the United Nations over 30 years has been, not so much how it dealt with any particular problem, but the more basic fact that its mere existence and the existence of its Charter have promoted, and secured increasing acceptance for, the idea that there is a code of right and wrong and not merely of expediency in international affairs. It is true, of course, that not all of us adhere as well as we might to the principles we proclaim in the Charter. But what is remarkable is that, even when we do not, we are at pains to try to justify our behavior in its terms.
230.	But this new situation can also present problems. Our procedure here has always been such that the positions of Member States must be given expression through the votes they cast on detailed draft resolutions, often presented by those most deeply involved in a particular conflict or question. At times a decision on a complex resolution must be taken quickly in a national capital, and sometimes the choice is limited to "Yes", "No" or "Abstain", because there may be no opportunity to vote separately on particular parts of the text.
231.	In this situation, at times one of limited choice, made in haste, on complex issues, it is not always easy for a Member State such as my own which firmly supports the United Nations and has a strong commit-ment to certain international principles, to be sure that the views it holds so firmly will be given adequate expression in every vote it is called upon to cast. What we can do is to try to act on each of these resolutions on the basis of our best interpretation of the applicability of the principles of the Charter to the issues raised.
232.	I should like to turn now to say something more specific on a number of the main issues on the agenda. Two major questions before us clearly transcend the boundaries of the nation-State: the need to reform the world economic order and the threat of nuclear proliferation.
233.	So far as the first of these is concerned I can be brief, as this session immediately follows the seventh special session which ended in a consensus resolution on development and international economic co-operation [resolution 3362 (S-V/I)]. The work at that special session, despite pessimistic forecasts by some commentators, was constructive and positive.
234.	Because of the work done at the Paris preparatory conference in April, and because of the progress made since that conference in discussions among the developed countries, the developing countries accepted that the industrialized world was serious about tackling the problems which had been identified so bluntly at the sixth special session.
235.	On 13 October the resumed preparatory meeting will again convene in Paris. The resolution passed by the seventh special session will provide much of the underlying agenda of the four main commissions that are likely to emerge from the international conference to be prepared in Paris next month for this resolution covered most of the issues, other than energy, that come within the terms of reference of that proposed conference.
236.	Promises have been made, promises have been accepted and promises must now be implemented. If the developed world, in its relations with developing countries is to keep the faith expressed in the resolution of the seventh special session, then it must be prepared to negotiate towards real concessions and, where necessary, to modify the less-than-iron law of the market. We are convinced that the European Community is prepared, in a continuing and evolving way, to do just that.
237.	One consequence of these developments now taking place in relation to the world economic order may well be that the existing structure of the United Nations and its specialized agencies may need to be reconsidered, so that it may play a more effective role in the new economic order now evolving. My delegation looks forward to results of the study now under way that will more effectively deploy the Organization's resources, both in the Secretariat and the specialized agencies, for the benefit of the third world, and we shall participate fully in this work.
238.	A second major issue with consequences that transcend national boundaries is that of nuclear proliferation. The world today is immensely vulnerable to the threat of nuclear war. On the one side there is the vast armory of nuclear weapons built up by the super-Powers. At another level, we are told that almost 500 nuclear-power reactors already operational or currently planned in 26 countries will by 1980 be producing annually as a by-product more than 40,000 pounds of plutonium which, extracted from spent fuel rods, could provide enough weapons-grade fissionable material for more than 2,000 Hiroshima-size bombs each year. Nuclear facilities have been provided to countries which have not even signed the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], and nuclear resources furnished with a view to helping at least one developing country to add to its energy resources have been turned, in defiance of safeguards, to explosive purposes. The list of countries with nuclear capability which either have set off nuclear explosions or are within measurable distance of being able to do so is lengthening each year. The time has come to tackle this problem if we are serious about avoiding nuclear war. In 1958 my country took the initiative in proposing in this Assembly a draft resolution on the issue of non-proliferation. The adoption of this resolution in 1961 was seen as a step on the way to the non-proliferation Treaty signed in 1968. That Treaty was a milestone, but urgent further action is now required if its fundamental purpose is not to be jeopardized.
239. We need a comprehensive test-ban treaty. Such a treaty should be explicit and effective in its terms. The aim, in my view, should be to put an end to test explosions whether over or under the ground. But the problem of peaceful nuclear explosions requires further study. The question is whether in fact such explosions confer any benefits not obtainable by other means, whether they carry serious dangers to mankind and whether they can be distinguished from nuclear-weapon-test explosions. Pending action in the light of the report of the International Atomic Energy Agency [IAEA] Ad Hoc Advisory Group on Nuclear Explosions for Peaceful Purposes [AI10/68 and Coir.I and Add.l], the establishment of which we welcome, there should be an agreed moratorium on all non-military nuclear explosive tests by all Powers.
. 240. I should like to see a comprehensive test-ban treaty provide, first, that all those countries which are in a position to export nuclear materials and technology should form a suppliers' club and agree to transfer fissionable know-how only to non-nuclear- weapon States which are prepared to meet accepted approved IAEA safeguards on all peaceful nuclear programs and are willing to return all spent fuel to the supplier country for reprocessing; secondly, the IAEA itself should in this connexion adopt much tighter standards of protection and control in the production, transfer and use of nuclear materials and technology; and, thirdly, to the extent that if, after the moratorium and the study of the question of peaceful explosions, such explosions were permitted on an agreed basis, there must be provision for adequate inspection.
241.	We welcome the work of the Conference of the Committee on Disarmament on the question of a comprehensive test ban, as well as the fact that the Soviet Union has taken an initiative in proposing a comprehensive test-ban treaty. This latter proposal should be carefully studied during this session with a view to seeing whether it could provide a basis for a treaty that would incorporate the elements to which I have just referred.
242.	The super-Powers in particular have their responsibilities. They must face them. Only they, working together, can halt and reverse the vertical proliferation of nuclear weapons; this is closely connected with halting the horizontal spread. If they continue their dangerous nuclear arms race, they are in a weak moral position to ask the near-nuclear countries to refrain from developing nuclear weapons.
243.	There is a danger a grave danger, I fear that this issue will not be taken seriously. The reaction or, rather, the lack of reaction throughout the world, including the developing world, to recent events in connexion with nuclear materials in certain developing countries, is not a good augury for the future. No considerations of prestige and no desire to strengthen a country's military position against that of another Member of this Organization should be permitted to stand in the way of a tight control over the appalling nuclear capabilities which represent an increasingly widespread threat to peace.
244.	At a level below that of inter-State relations is the question of human rights. In the past our concept of these rights has perhaps been too narrow. We have not taken sufficient account, for example, of the right to life the most fundamental of all. This right to life involves the right to food, the right not to be faced with starvation and famine. Famine on the scale on which it exists in some parts of the world today is one of the most terrible scourges affecting, not merely those in this generation who are in dire starvation, but also their descendants for generations to come, as my country knows from its own history.
245.	There are, however, other human rights which are violated in a widespread way in the modern world perhaps even increasingly violated. Among these is the right to be free from torture. In the continent from which I come it was widely believed in the early part of this century that our civilization had brought us to a point where torture had ceased to be thinkable as a policy measure by European States. The history of the past 40 years has seen this illusion shattered not once but many times, not by one country but by many. The world today has become tolerant of torture in a way that was certainly not true two generations back. We must reverse the drift towards tolerance of this most evil weapon of public policy. It must be outlawed; no excuse must be made for it; and no excuse must be made for any State which indulges in it, whatever part of the world it may be in.
246.	I warmly endorse the proposal of the United States Secretary of State [2355th meeting] that the United Nations appoint a group of experts to undertake an authoritative study of the nature and extent of torture. I am convinced that world opinion can be mobilized to outlaw its use by any State that indulges in it for any reason. The adoption of a draft declaration on torture by the Fifth United Nations Congress on the Prevention of Crime and the Treatment of Offenders [AS 10260, para. /5] is a most promising step, and I trust that it will receive the favorable attention of the General Assembly.
247.	There are many less dramatic but none the less deplorable breaches of human rights to which this Assembly should give its attention and to which the Governments represented here should commit themselves to seek a remedy. Because the nation-States represented in this Assembly do not necessarily coincide with cultural entities, there exist in many countries minority problems which are often quite severe in their effects on those involved. We need some kind of code to protect the rights of minorities, to set out what these rights should be and to establish a standard against which a State can measure itself and be measured by its peers.
248.	Women are certainly not a minority, but in virtually every country in the world women, for historical or cultural reasons, have less rights than men. Much is being done to remedy these grievances and the United Nations has endeavored to accelerate progress in this field by nominating 1975 as International Women's Year. The effect of this is already evident in many Member countries of this Organization where the publicity given to this issue in the present year is inducing Governments to take belated action to set right the many injustices imposed on women by custom and by law. A balance-sheet of this progress needs to be drawn up and presented to the Members of this Organization lest, when the year is over, the pressure towards reform be relaxed or the efforts to set right these injustices be reduced.
249.	In conclusion, I wish to turn for a few moments to a problem that acutely concerns my Government the tragic situation in Northern Ireland. There, two sections of a small community live in an escalating cycle of mutual fear and violence that is destroying the hope of a normal life for them and for their children. Within the last six years there have been 1,300 killings and over 15,000 injuries to people, caused by almost 5,000 explosions and nearly 25,000 shooting incidents.
250.	My Government has sought to promote a peaceful solution and to reduce tension by every means at its disposal. We have expressly proclaimed . our rejection of violence in any form. We have accepted the right of a majority within Northern Ireland to determine freely the character of the relationship of Northern Ireland with our State, and we stated our willingness to have an agreement to this effect registered with the United Nations. We have arrested and imprisoned members of organizations engaged in violence in Northern Ireland, many of them people from that area who crossed into our territory. We have taken the necessary legal steps to enable us to bring to justice anyone in our territory against whom evidence is produced that he has committed a murder in Northern Ireland; and we have initiated legislation, shortly to be passed by our Parliament, to extend this unique revision to all other crimes of violence.
251.	We have, moreover, sought to work in friendship with the leaders of both sections of the community in Northern Ireland, and have co-operated with the United Kingdom Government in a joint policy which would bring internal self-government there on a power-sharing basis as between the two sections of the community, and would bring close links between north and south.
252.	All these efforts have yet to yield fruit, for the small groups of violent men on either side in Northern Ireland have immense power to destroy political solutions and to inhibit co-operation between moderate leaders of the two sections of the community. Endless patience is needed in seeking a solution that will resolve fears and appease hatreds. But in spite of this violence from unrepresentative groups, we believe that elected political leaders of the two sections of the community can yet reach an agreement that will provide a solution to the problem of the self-government of this area on a basis fair to both sections. Moreover, we believe that agreement on this issue, if reached, would provide a basis for a joint approach to the restoration of order and the elimination of the nightmare of violence political violence, sectarian violence and criminal violence which has plagued this area for the past six years.
253.	Our Government pledges itself to work towards this end. We are willing to meet at any time with the United Kingdom Government, or the elected leaders of the two sections of the community in Northern Ireland, to discuss how we can contribute to a settlement of this crisis in Northern Ireland. In any such discussions we shall not be found wanting in generosity or in willingness to make sacrifices in the common cause of peace. We all of us share in the responsibility for what has happened in Northern Ireland, which is the unhappy consequence of the unhappy history of our island. So intimately linked are the two parts of the island, which share so many common institutions churches, sporting organizations, the trade union movement, the banking system and so closely interwoven are the security problems of the two areas along their 362-mile land frontier, that any solution must, if it is to work, be one in which we play a full and generous part.
254.	We can never be indifferent to what happens in Northern Ireland, where fellow Irishmen, members of the same churches and trade unions, supporters of the same sporting teams, inheritors of the same largely unhappy history, Protestants and Catholics alike, are being killed and maimed, and their property destroyed by a mindless terrorism.
255.	We ask the sympathy of the world's peoples for the tragedy of Northern Ireland. We ask for their understanding of the way in which in Northern Ireland, as in some other parts of the world such as Cyprus, the unbearable burden of an unhappy history, too heavy to be easily shrugged off even by men of goodwill, condemns decent people to a life of fear and violence. We ask for their patience while the elected representatives of the people of Northern Ireland, under terrible pressures from extremists, including often threats of violence, try to find a basis upon which to build a new system of government in the province, in conjunction with the United Kingdom Government and my own Government.
256.	The rock upon which we are trying to build, and are encouraging the people of Northern Ireland to build, is that of a total rejection of violence as a force in politics. Upon this principle, which lies at the foundation of the Charter of the United Nations, a solution can, given patience and time, be found to bring the people of Northern Ireland out of the nightmare in which they live and into a peaceful and democratic society within which the right to life, to freedom, and to a fair share of the community's resources is guaranteed.



